Exhibit PRINCIPAL EXECUTIVE OFFICER CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of California Petroleum Transport Corporation (the “Registrant”) on Form 10-Q for theperiod ended March 31, 2009, as filed with the Securities and Exchange Commission (the “SEC”) on or about the date hereof (the “Report”), I, Nancy I. DePasquale, Director and President of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. A signed original of this written statement has been provided to the Registrant and will be retained by the Registrant and furnished to the SEC or its staff upon request. Date: May 15, 2009 /s/ Nancy I.
